


Exhibit 10.49

 

March 2, 2005

 

 

Mr. Thomas Rutledge,

 

Cablevision Systems Corporation,

 

 

1111 Stewart Avenue,

 

 

 

Bethpage, NY 11714.

 

 

 

 

 

 

Re:

Amendment to Employment Arrangements

 

Dear Thomas:

 

This letter amends your employment arrangements with Cablevision Systems
Corporation (the “Company”).

 


1.              BACKGROUND


 

Congress recently enacted Section 409A of the Internal Revenue Code of 1986
(“Section 409A”).  Section 409A became effective at the beginning of this year
and would impose an additional tax on some of the existing benefits and rights
to which you could become entitled in connection with termination of employment
unless we amend those entitlements before the end of this year and implement
them in compliance with Section 409A.  The purpose of this letter is to amend
these entitlements to comply and to ensure the Company does not take any actions
that would expose you to the additional tax.

 

--------------------------------------------------------------------------------


 


2.              GENERAL AMENDMENTS


 

To the extent you would otherwise be entitled to a payment during the six months
beginning on the date of termination of your employment that would be subject to
the Section 409A additional tax, (i) the payment will not be made to you and
instead will be made to a trust in compliance with Rev. Proc. 92-64 (the “Rabbi
Trust”) and (ii) the payment, together with any earnings on it, will be paid to
you on the earlier of the six-month anniversary of your date of termination or
your death or disability (within the meaning of Section 409A).  Similarly, to
the extent you would otherwise be entitled to any benefit (other than a payment)
during the six months beginning on termination of your employment that would be
subject to the Section 409A additional tax, the benefit will be delayed and will
begin being provided (together, if applicable, with an adjustment to compensate
you for the delay) on the earlier of the six-month anniversary of your date of
termination or your death or disability (within the meaning of Section 409A).

 


3.              SPECIFIC EFFECT ON YOUR EMPLOYMENT AGREEMENT


 

Without limiting the generality of this letter, Section 2 of this letter will
operate to delay the payments contemplated by items 1 and 4 of the tenth
paragraph of your employment letter, dated June 23, 2003, with the Company (your
“Employment Agreement”).

 

In addition, notwithstanding anything to the contrary in your Employment
Agreement and for the avoidance of doubt, after termination of your employment
no stock options, conjunctive rights or awards shall be exercisable after the
end of their regularly scheduled term (as if you had not terminated).

 


4.              RABBI TRUST


 

The Rabbi Trust will be established pursuant to the letter agreement, dated
March 2, 2005, between the Company and Mr. James L. Dolan.  However, if the
Rabbi Trust has not been established at the time of your termination of
employment, you may select an institution to serve as the trustee of the Rabbi
Trust (so long as the institution is reasonably acceptable to the Company).  You
may negotiate such terms with the trustee as are customary for such arrangements
and reasonably acceptable to the Company.  The Company will bear all costs
related to the establishment and operation of the Rabbi Trust, including your
attorney’s fees.  It is understood that the Rabbi Trust may also be used for
similar arrangements with other executives of the Company.

 


5.              OTHER ACTIONS


 

The Company will not take any action that would expose any payment or benefit to
you to the additional tax of Section 409A, unless (i) the Company is obligated
to take the action under agreement, plan or arrangement to which you are a
party, (ii) you request the action, (iii) the Company advises you in writing
that the action may result in the imposition of the additional tax and (iv) you
subsequently request the action in a writing that acknowledges you will be
responsible for any effect of the action under Section 409A.  The Company will
hold you harmless for

 

2

--------------------------------------------------------------------------------


 

any action it may take in violation of this paragraph, including any attorney’s
fees you may incur in enforcing your rights.

 

It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment, as amended by this
letter, comply with Section 409A.  If you or the Company believes, at any time,
that any of such benefit or right does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).

 


6.              GENERAL PROVISIONS.


 

This letter will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that State.  Any claim or controversy under this letter will be an
“Employment Matter”, as defined in your Employment Agreement.  This letter may
not be amended or modified other than by a written agreement executed by the
parties or their respective successors and legal representatives.  References in
this letter to any statute or agreement are to the statute or agreement as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules, regulations or guidance promulgated under the
statute); references to any section or paragraph of any statute or agreement
include any successor section or paragraph.  It is the intention that this
letter not be construed more strictly with regard to you or the Company.

 

 

CABLEVISION SYSTEMS CORPORATION

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

 

Thomas Rutledge

 

 

3

--------------------------------------------------------------------------------
